DETAILED ACTION
This Office Action is in response to the Amendment filed on 04/07/2022
Claim 1-5, 7, 11-20 are amended. 
Claims 1-20 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 

Response to Arguments
Applicant’s arguments see page 10 of remarks filed on 04/07/2022, with respect to the Claim Interpretation under 35 U.S.C. § 112(f) and rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) have been fully considered and are persuasive. Rejection to Claims 11-20 under 35 U.S.C. 112(a) for lacking sufficient written description and under 35 U.S.C. 112(b) for indefiniteness, are hereby withdrawn in view of the arguments and the amendment.

Applicant’s arguments, see Page 10-11 of remarks, filed 04/07/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.
Applicant has argued, “Shin does not teach the use of 4D blood flow data to create a voxel-based model wherein the voxels comprise a three-dimensional grid representation of the anatomical structure.”
Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shin et. al. (US20170360578A1) hereinafter Shin in view of Brunton et. al. (US20180117849A1) hereinafter Brunton and further in view of Bader et. al. (Making data matter: Voxel printing for the digital fabrication of data across scales and domains) hereinafter Bader.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 10-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et. al. (US20170360578A1) hereinafter Shin in view of Brunton et. al. (US20180117849A1) hereinafter Brunton and further in view of Bader et. al. (Making data matter: Voxel printing for the digital fabrication of data across scales and domains) hereinafter Bader.

Regarding claim 1,
Shin teaches, A method of three-dimensional volumetric printing comprising: receiving medical imaging data regarding an anatomical structure, wherein the medical imaging data comprises medical image data and four-dimensional (4D) flow data; (Shin in Fig. 1 step 110, ¶0053 teaches obtaining medical imaging data corresponding to a body part of a patient. ¶0059 teaches imaging data from multiple modalities including photographs, ¶0099 teaches imaging data includes 4D MRI data related to blood flow within vessels)
Shin doesn’t explicitly teach, creating, from the medical imaging data, a voxel-based model of the anatomical structure, wherein the voxel-based model comprises voxels from at least the medical image data and the 4D flow data, and wherein the voxels correspond to points on a three-dimensional grid space representing at least a portion of the anatomical structure; (Shin in 0063-¶0064 teaches generating object model from imaging data. However, it doesn’t teach generating a voxel-based model. Brunton in ¶0245-¶0251 teaches generating a voxelized model of a 3d graph structure.)
Brunton is an art in the area of interest as it teaches, A method and a device for three-dimensional joint color and translucency printing (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the voxel-based model creation taught by Brunton with medical imaging data of Shin, to create a voxel-based model from the medical images. One would have been motivated to do so because doing so advantageously allows to provide a translucency information throughout the volume of the object, i.e. at every voxel as taught by ¶0076 and allows a complex arrangement of objects within the printing volume of a printing device as taught by ¶0083.
Shin and Brunton doesn’t explicitly teach, slicing the voxel-based model into multiple layers to create a set of color files in a format supporting transparency; and (Bader in page 6 section Volumes and Fig. 4. Volumetric data processing workflow and representative 3D-printed models from volumetric data sets teaches, slicing volumetric data in layers and also teaches inter teaches, “for each pixel within a given layer, its position information is used to find interpolated values for per-pixel material data from the surrounding voxel”. Therefore, the volumetric model being sliced is a voxel-based model. Also teaches after slicing and “for every layer, a material description in raster file format is generated”. Also teaches raster file format includes transparent resin droplet information. Therefore, the format supports transparency)
sending at least the set of color files and a color density map to a three-dimensional (3D) printer supporting multiple materials to produce a 3D model of the anatomical structure using the multiple materials. (Bader in page 5 teaches, “This set of bitmap files is then sent to the printer to instruct it to build a part accordingly” page 3 teaches the printer being used is “Models shown herein were printed on a Stratasys Objet500 Connex (two material), Stratasys Objet500 Connex3 (three material), and Stratasys J750 (six material) 3D printers. VeroClear (RGD810) was used as transparent material, while for colors, VeroWhitePlus (RGD835), VeroBlackPlus (RGD875), VeroYellow (RGD836), VeroCyan (RGD841), and VeroMagenta (RGD851) were used”)
Bader is an art in the area of interest as it teaches a multimaterial voxel-printing method (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the color files generation method of Bader with voxel-based model of Shin and Brunton, to slice and create color files from voxel-based model and send the files to a 3d printer for printing. One would have been motivated to do so because using multimaterial 3D printing to improve the current data physicalization workflows. Multimaterial 3D printing with photopolymeric materials enables the simultaneous use of several different materials, and by using dedicated cyan, magenta, yellow, black, white, and transparent resins, full-color models with variable transparency can be created. The ability to create objects with and inside transparent material enables the physical visualization of compact n-manifolds (n ≤ 3) such as unconnected point cloud data, lines and curves, open surfaces, and volumetric data, as taught by Bader in Page 2 Paragraph 2.

Regarding claim 2,
Shin, Brunton and Bader teaches, The method of claim 1, wherein each of a subset of the voxels includes a color component from the medical image data, and wherein each of a different subset of the voxels includes a color component from the 4D flow data and a transparency component from the 4D flow data. (Brunton in ¶0245 teaches, the input data can encode RGBA vectors which are assigned to vertices of a graph-based shape representation of the printing object 7. The values of a color component RGB of the RGBA vector are defined in the RGB color space. The value of the translucency component A of the RGBA vector can denote a translucency parameter. A value range of the translucency parameter can include the values of 0 (inclusive) to 1 (inclusive), wherein a value of 1 corresponds to an opaque characteristic and 0 corresponds to a fully translucent characteristic” and ¶0247 teaches “By the voxelization, a voxel-based representation of the printing object 7 is determined. Further, a color value and translucency information, in particular a RGBA vector, is assigned to surface voxels of the printing object 7 in the voxel-based representation”. Therefore, a color and transparency component are assigned to each voxel during voxelization of the printing object from the graph-based model. Shin already teaches the generating model from using the medical image data and 4D flow data (Shin Fig. 1, ¶0053, ¶0059 and ¶0099). Therefore, the combination teaches assigning color and transparency information based on the medical image data and the 4d flow data.)

Regarding claim 3,
Shin, Brunton and Bader teaches, The method of claim 1, wherein slicing the voxel-based model into multiple layers to create the set of color files comprises: selecting an orientation of the voxel-based model; generating a viewpoint into a segment of the voxel-based model in the selected orientation; and until all segments of the voxel-based model have been captured: taking a snapshot of the segment; and saving the snapshot as a color file. (Bader in page 6 section Volumes and Fig. 4. Volumetric data processing workflow and representative 3D-printed models from volumetric data sets teaches slicing volumetric data in layers and also teaches inter teaches, “Fig. 4. First, an outer enclosure containing the volumetric data is specified, from which the dimensions and number of layers containing material information are calculated”. “Similarly, in the process of printing point clouds, the volume data are processed layer by layer (Fig. 4D), and for every layer, a material description in raster file format is generated. The spatial information of each pixel is used to sample the volume, and interpolation methods such as trilinear interpolation can be used to determine the pixel’s material information”)

Regarding claim 5,
Shin, Brunton and Bader teaches, The method of claim 4, wherein the post-processing of the set of color files further includes: quantizing the multiple layers within the set of color files to correspond to the multiple materials available for printing via the 3D printer; and dithering the multiple layers within the set of color files. (Bader in Page 2 Section Methods teaches, “Per-layer material information was then converted to material-mixing ratios. This was achieved by looking up the specific material-mixing ratio in a comprehensive material information database and assigning this mixing ratio to each pixel. The material information database was constructed by characterizing material properties and matching them with material mixing ratios. This was done by producing a set of exemplar specimen with known material-mixing ratios specified through the material deposition descriptions and subsequently characterizing them. Material mixing ratios were then materially dithered (13) into droplet deposition descriptions, from which the 3D printer could determine where to deposit which material.”)

Regarding claim 6,
Shin, Brunton and Bader teaches, The method of claim 1, wherein the 3D model of the anatomical structure produced by the 3D printer includes at least one layer with a gradient with two or more of the multiple materials. (Bader in Page 2 Section Methods teaches, “An example of this process is shown in Fig. 2, where opaque and transparent materials were mixed at different ratios, resulting in a gradient from opaque to transparent.”)

Regarding claim 7,
Shin, Brunton and Bader teaches, The method of claim 1, wherein the voxels comprise information relating to a density of the anatomical structure. (Bader in Page 6-7 Section Volumes and Fig. 4 teaches, “for each pixel within a given layer, its position information is used to find interpolated values for per-pixel material data from the surrounding voxel” and “The radiodensity information stored in the CT volume is mapped to a material gradient of opaque white and transparent material”. Therefore, it teaches the voxel in the volumetric information includes density information of the volume)

Regarding claim 10,
Shin, Brunton and Bader teaches, The method of claim 1, wherein the medical imaging data regarding the anatomical structure is retrieved from a cloud-based imaging platform. (Shin in ¶0061 teaches imaging data can be obtained by accessing imaging data from a storage facility (e.g., a server computer or repository that stores imaging data for one or more patients), i.e. a cloud-based imaging platform)

Regarding claim 11,
Shin teaches, A computing apparatus comprising: one or more non-transitory computer readable storage media; one or more processors operatively coupled with the one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media that, when executed by the one or more processors, direct the computing apparatus to at least: (see ¶0176-¶0180)
receive medical imaging data regarding an anatomical structure, wherein the medical imaging data comprises medical image data and four-dimensional (4D) flow data; (Shin in Fig. 1 step 110, ¶0053 teaches obtaining medical imaging data corresponding to a body part of a patient. ¶0059 teaches imaging data from multiple modalities including photographs, ¶0099 teaches imaging data includes 4D MRI data related to blood flow within vessels)
Shin doesn’t explicitly teach, create, from the medical imaging data, a voxel-based model of the anatomical structure, wherein the voxel-based model comprises voxels from at least the medical image data and the 4D flow data, and wherein the voxels correspond to points on a three-dimensional grid space representing at least a portion of the anatomical structure; (Shin in 0063-¶0064 teaches generating object model from imaging data. However, it doesn’t teach generating a voxel-based model. Brunton in ¶0245-¶0251 teaches generating a voxelized model of a 3d graph structure.)
Brunton is an art in the area of interest as it teaches, A method and a device for three-dimensional joint color and translucency printing (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the voxel-based model creation taught by Brunton with medical imaging data of Shin, to create a voxel-based model from the medical images. One would have been motivated to do so because doing so advantageously allows to provide a translucency information throughout the volume of the object, i.e. at every voxel as taught by ¶0076 and allows a complex arrangement of objects within the printing volume of a printing device as taught by ¶0083.
Shin and Brunton doesn’t explicitly teach, slice the voxel-based model into multiple layers to create a set of color files in a format supporting transparency; and (Bader in page 6 section Volumes and Fig. 4. Volumetric data processing workflow and representative 3D-printed models from volumetric data sets teaches, slicing volumetric data in layers and also teaches inter teaches, “for each pixel within a given layer, its position information is used to find interpolated values for per-pixel material data from the surrounding voxel”. Therefore, the volumetric model being sliced is a voxel-based model. Also teaches after slicing and “for every layer, a material description in raster file format is generated”. Also teaches raster file format includes transparent resin droplet information. Therefore, the format supports transparency)
send at least the set of color files and a color density map to a three-dimensional (3D) printer supporting multiple materials to produce a 3D model of the anatomical structure using the multiple materials (Bader in page 5 teaches, “This set of bitmap files is then sent to the printer to instruct it to build a part accordingly” page 3 teaches the printer being used is “Models shown herein were printed on a Stratasys Objet500 Connex (two material), Stratasys Objet500 Connex3 (three material), and Stratasys J750 (six material) 3D printers. VeroClear (RGD810) was used as transparent material, while for colors, VeroWhitePlus (RGD835), VeroBlackPlus (RGD875), VeroYellow (RGD836), VeroCyan (RGD841), and VeroMagenta (RGD851) were used”)
Bader is an art in the area of interest as it teaches a multimaterial voxel-printing method (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the color files generation method of Bader with voxel-based model of Shin and Brunton, to slice and create color files from voxel-based model and send the files to a 3d printer for printing. One would have been motivated to do so because using multimaterial 3D printing to improve the current data physicalization workflows. Multimaterial 3D printing with photopolymeric materials enables the simultaneous use of several different materials, and by using dedicated cyan, magenta, yellow, black, white, and transparent resins, full-color models with variable transparency can be created. The ability to create objects with and inside transparent material enables the physical visualization of compact n-manifolds (n ≤ 3) such as unconnected point cloud data, lines and curves, open surfaces, and volumetric data, as taught by Bader in Page 2 Paragraph 2.

Regarding claim 12,
Shin, Brunton and Bader teaches, The computing apparatus of claim 11, wherein each of a subset of the voxels includes a color component from the medical image data, and wherein each of a different subset of the voxels includes a color component from the 4D flow data and a transparency component from the 4D flow data. (Brunton in ¶0245 teaches, the input data can encode RGBA vectors which are assigned to vertices of a graph-based shape representation of the printing object 7. The values of a color component RGB of the RGBA vector are defined in the RGB color space. The value of the translucency component A of the RGBA vector can denote a translucency parameter. A value range of the translucency parameter can include the values of 0 (inclusive) to 1 (inclusive), wherein a value of 1 corresponds to an opaque characteristic and 0 corresponds to a fully translucent characteristic” and ¶0247 teaches “By the voxelization, a voxel-based representation of the printing object 7 is determined. Further, a color value and translucency information, in particular a RGBA vector, is assigned to surface voxels of the printing object 7 in the voxel-based representation”. Therefore, a color and transparency component are assigned to each voxel during voxelization of the printing object from the graph-based model. Shin already teaches the generating model from using the medical image data and 4D flow data (Shin Fig. 1, ¶0053, ¶0059 and ¶0099). Therefore, the combination teaches assigning color and transparency information based on the medical image data and the 4d flow data.)

Regarding claim 13,
Shin, Brunton and Bader teaches, The computing apparatus of claim 11, wherein to slice the voxel-based model into multiple layers to create the set of color files, the program instructions direct the computing apparatus to: select an orientation of the voxel-based model; generate a viewpoint into a segment of the voxel-based model in the selected orientation; and until all segments of the voxel-based model have been captured: take a snapshot of the segment; and save the snapshot as a color file. (Bader in page 6 section Volumes and Fig. 4. Volumetric data processing workflow and representative 3D-printed models from volumetric data sets teaches slicing volumetric data in layers and also teaches inter teaches, “Fig. 4. First, an outer enclosure containing the volumetric data is specified, from which the dimensions and number of layers containing material information are calculated”. “Similarly, in the process of printing point clouds, the volume data are processed layer by layer (Fig. 4D), and for every layer, a material description in raster file format is generated. The spatial information of each pixel is used to sample the volume, and interpolation methods such as trilinear interpolation can be used to determine the pixel’s material information”)

Regarding claim 15,
Shin, Brunton and Bader teaches, The computing apparatus of claim 14, wherein the post-processing of the set of color files further comprises: quantizing the multiple layers within the set of color files to correspond to the multiple materials available for printing via the 3D printer; and dithering the multiple layers within the set of color files. (Bader in Page 2 Section Methods teaches, “Per-layer material information was then converted to material-mixing ratios. This was achieved by looking up the specific material-mixing ratio in a comprehensive material information database and assigning this mixing ratio to each pixel. The material information database was constructed by characterizing material properties and matching them with material mixing ratios. This was done by producing a set of exemplar specimen with known material-mixing ratios specified through the material deposition descriptions and subsequently characterizing them. Material mixing ratios were then materially dithered (13) into droplet deposition descriptions, from which the 3D printer could determine where to deposit which material.”)

Regarding claim 16,
Shin, Brunton and Bader teaches, The computing apparatus of claim 11, wherein the 3D model of the anatomical structure produced by the 3D printer includes at least one layer with a gradient with two or more of the multiple materials. (Bader in Page 2 Section Methods teaches, “An example of this process is shown in Fig. 2, where opaque and transparent materials were mixed at different ratios, resulting in a gradient from opaque to transparent.”)

Regarding claim 17,
Shin teaches, A non-transitory computer-readable medium having instructions stored thereon that when executed by one or more processors cause a computing apparatus to: (see ¶0176-¶0180)
receive medical imaging data regarding an anatomical structure, wherein the medical imaging data comprises medical image data and four-dimensional (4D) flow data; (Shin in Fig. 1 step 110, ¶0053 teaches obtaining medical imaging data corresponding to a body part of a patient. ¶0059 teaches imaging data from multiple modalities including photographs, ¶0099 teaches imaging data includes 4D MRI data related to blood flow within vessels)
Shin doesn’t explicitly teach, create, from the medical imaging data, a voxel-based model of the anatomical structure, wherein the voxel-based model comprises voxels from at least the medical image data and the 4D flow data, and wherein the voxels correspond to points on a three-dimensional grid space representing at least a portion of the anatomical structure; (Shin in 0063-¶0064 teaches generating object model from imaging data. However, it doesn’t teach generating a voxel-based model. Brunton in ¶0245-¶0251 teaches generating a voxelized model of a 3d graph structure.)
Brunton is an art in the area of interest as it teaches, A method and a device for three-dimensional joint color and translucency printing (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the voxel-based model creation taught by Brunton with medical imaging data of Shin, to create a voxel-based model from the medical images. One would have been motivated to do so because doing so advantageously allows to provide a translucency information throughout the volume of the object, i.e. at every voxel as taught by ¶0076 and allows a complex arrangement of objects within the printing volume of a printing device as taught by ¶0083.
Shin and Brunton doesn’t explicitly teach, slice the voxel-based model into multiple layers to create a set of color files in a format supporting transparency; and (Bader in page 6 section Volumes and Fig. 4. Volumetric data processing workflow and representative 3D-printed models from volumetric data sets teaches, slicing volumetric data in layers and also teaches inter teaches, “for each pixel within a given layer, its position information is used to find interpolated values for per-pixel material data from the surrounding voxel”. Therefore, the volumetric model being sliced is a voxel-based model. Also teaches after slicing and “for every layer, a material description in raster file format is generated”. Also teaches raster file format includes transparent resin droplet information. Therefore, the format supports transparency)
send at least the set of color files and a color density map to a three-dimensional (3D) printer supporting multiple materials to produce a 3D model of the anatomical structure using the multiple materials. (Bader in page 5 teaches, “This set of bitmap files is then sent to the printer to instruct it to build a part accordingly” page 3 teaches the printer being used is “Models shown herein were printed on a Stratasys Objet500 Connex (two material), Stratasys Objet500 Connex3 (three material), and Stratasys J750 (six material) 3D printers. VeroClear (RGD810) was used as transparent material, while for colors, VeroWhitePlus (RGD835), VeroBlackPlus (RGD875), VeroYellow (RGD836), VeroCyan (RGD841), and VeroMagenta (RGD851) were used”)
Bader is an art in the area of interest as it teaches a multimaterial voxel-printing method (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the color files generation method of Bader with voxel-based model of Shin and Brunton, to slice and create color files from voxel-based model and send the files to a 3d printer for printing. One would have been motivated to do so because using multimaterial 3D printing to improve the current data physicalization workflows. Multimaterial 3D printing with photopolymeric materials enables the simultaneous use of several different materials, and by using dedicated cyan, magenta, yellow, black, white, and transparent resins, full-color models with variable transparency can be created. The ability to create objects with and inside transparent material enables the physical visualization of compact n-manifolds (n ≤ 3) such as unconnected point cloud data, lines and curves, open surfaces, and volumetric data, as taught by Bader in Page 2 Paragraph 2.

Regarding claim 18,
Shin, Brunton and Bader teaches, The non-transitory computer-readable medium of claim 17, wherein each of a subset of the voxels includes a color component from the medical image data, and wherein each of a different subset of the voxels includes a color component from the 4D flow data and a transparency component from the 4D flow data. (Brunton in ¶0245 teaches, the input data can encode RGBA vectors which are assigned to vertices of a graph-based shape representation of the printing object 7. The values of a color component RGB of the RGBA vector are defined in the RGB color space. The value of the translucency component A of the RGBA vector can denote a translucency parameter. A value range of the translucency parameter can include the values of 0 (inclusive) to 1 (inclusive), wherein a value of 1 corresponds to an opaque characteristic and 0 corresponds to a fully translucent characteristic” and ¶0247 teaches “By the voxelization, a voxel-based representation of the printing object 7 is determined. Further, a color value and translucency information, in particular a RGBA vector, is assigned to surface voxels of the printing object 7 in the voxel-based representation”. Therefore, a color and transparency component are assigned to each voxel during voxelization of the printing object from the graph-based model. Shin already teaches the generating model from using the medical image data and 4D flow data (Shin Fig. 1, ¶0053, ¶0059 and ¶0099). Therefore, the combination teaches assigning color and transparency information based on the medical image data and the 4d flow data.)

Regarding claim 19,
Shin, Brunton and Bader teaches, The non-transitory computer-readable medium of claim 17, wherein to slice the voxel-based model into multiple layers to create the set of color files, the program instructions direct the computing apparatus to: select an orientation of the voxel-based model; generate a viewpoint into a segment of the voxel-based model in the selected orientation; and until all segments of the voxel-based model have been captured: take a snapshot of the segment; and save the snapshot as a color file. (Bader in page 6 section Volumes and Fig. 4. Volumetric data processing workflow and representative 3D-printed models from volumetric data sets teaches slicing volumetric data in layers and also teaches inter teaches, “Fig. 4. First, an outer enclosure containing the volumetric data is specified, from which the dimensions and number of layers containing material information are calculated”. “Similarly, in the process of printing point clouds, the volume data are processed layer by layer (Fig. 4D), and for every layer, a material description in raster file format is generated. The spatial information of each pixel is used to sample the volume, and interpolation methods such as trilinear interpolation can be used to determine the pixel’s material information”)

Claims 4, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et. al. (US20170360578A1) hereinafter Shin in view of Brunton et. al. (US20180117849A1) hereinafter Brunton and further in view of Bader et. al. (Making data matter: Voxel printing for the digital fabrication of data across scales and domains) hereinafter Bader and further in view of Shen et. al. (US20180143617A1) hereinafter Shen and further in view of Greene et. al. (US20170326807A1) hereinafter Greene.

Regarding claim 4,
Shin, Brunton and Bader doesn’t explicitly teach, The method of claim 1 further comprising postprocessing the set of color files based on printing parameters of the 3D printer, wherein the post-processing of the set of color files includes: automatically identifying the printer parameters by querying the 3D printer, (Shen in ¶0066 teaches, reading the alignment value before performing coloring via the 2D nozzle 4)
and scaling the multiple layers within the set of color files to allow the 3D model of the anatomical structure produced by the 3D printer to fit on the dimensions of the printing bed. (Shen in ¶0066-¶0067 teaches adjusting the image file based on printer alignment value)
Shen is an art in the area of interest as it teaches a method for printing colored 3D object (See Abstract). A combination of Shen with Shin, Brunton and Bader would allow identifying printer parameter and scaling the image file based on printer alignment value. One would have been motivated to do so because doing so would allow the system to ensure the image files are properly aligned. Automatically identifying printer parameter and scaling the image files is known in the art as evident by Shen ¶0066-¶0067. Claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Shin, Brunton, Bader and Shen doesn’t teach, wherein the printer parameters include the dimensions of a printing bed, x-resolution, and y-resolution; (Shen teaches receiving printer parameter (alignment value), however it doesn't teach printer parameter to include the dimensions of a printing bed, x-resolution, and y-resolution. Greene in ¶0036 teaches, receiving one or more parameters that describe the capabilities of the 3D printer such as resolutions in the X, Y, and Z dimensions, and maximum sizes for each dimension)
Greene is an art in the area of interest as it teaches printing a three-dimensional part (see Abstract). A combination of Greene with Shin, Brunton, Bader and Shen would teach printer parameter to= include maximum size capability in each dimension (dimension of printing bed), x-resolution, and y-resolution. It would have been obvious to one of ordinary skill in the art before the effective filing date to include dimensions of a printing bed, x-resolution, and y-resolution in printer parameters. One would have been motivated to do so because by doing so printer's capabilities can be defined and a determination of what part of the part 3d printer is capable of forming could be understood, as taught by Greene in ¶0036.

Regarding claim 14,
Shin, Brunton and Bader doesn’t explicitly teach, The computing apparatus of claim 11, wherein the program instructions further comprise: post-process the set of color files based on printing parameters of the 3D printer, wherein to post-process of the set of color files comprises: automatically identify the printer parameters by querying the 3D printer, (Shen in ¶0066 teaches, reading the alignment value before performing coloring via the 2D nozzle 4)
scale the multiple layers within the set of color files to allow the 3D model of the anatomical structure produced by the 3D printer to fit on the dimensions of the printing bed. (Shen in ¶0066-¶0067 teaches adjusting the image file based on printer alignment value)
Shen is an art in the area of interest as it teaches a method for printing colored 3D object (See Abstract). A combination of Shen with Shin, Brunton and Bader would allow identifying printer parameter and scaling the image file based on printer alignment value. One would have been motivated to do so because doing so would allow the system to ensure the image files are properly aligned. Automatically identifying printer parameter and scaling the image files is known in the art as evident by Shen ¶0066-¶0067. Claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Shin, Brunton, Bader and Shen doesn’t teach, wherein the printer parameters include the dimensions of a printing bed, x-resolution, and y-resolution; and (Shen teaches receiving printer parameter (alignment value), however it doesn't teach printer parameter to include the dimensions of a printing bed, x-resolution, and y-resolution. Greene in ¶0036 teaches, receiving one or more parameters that describe the capabilities of the 3D printer such as resolutions in the X, Y, and Z dimensions, and maximum sizes for each dimension)
Greene is an art in the area of interest as it teaches printing a three-dimensional part (see Abstract). A combination of Greene with Shin, Brunton, Bader and Shen would teach printer parameter to= include maximum size capability in each dimension (dimension of printing bed), x-resolution, and y-resolution. It would have been obvious to one of ordinary skill in the art before the effective filing date to include dimensions of a printing bed, x-resolution, and y-resolution in printer parameters. One would have been motivated to do so because by doing so printer's capabilities can be defined and a determination of what part of the part 3d printer is capable of forming could be understood, as taught by Greene in ¶0036.

Regarding claim 20,
Shin, Brunton and Bader doesn’t explicitly teach, The non-transitory computer-readable medium of claim 17, wherein the program instructions further comprise: post-process the set of color files based on printing parameters of the 3D printer, wherein to post-process of the set of color files comprises: automatically identify the printer parameters by querying the 3D printer, (Shen in ¶0066 teaches, reading the alignment value before performing coloring via the 2D nozzle 4)
and scale the multiple layers within the set of color files to allow the 3D model of the anatomical structure produced by the 3D printer to fit on the dimensions of the printing bed. (Shen in ¶0066-¶0067 teaches adjusting the image file based on printer alignment value)
Shen is an art in the area of interest as it teaches a method for printing colored 3D object (See Abstract). A combination of Shen with Shin, Brunton and Bader would allow identifying printer parameter and scaling the image file based on printer alignment value. One would have been motivated to do so because doing so would allow the system to ensure the image files are properly aligned. Automatically identifying printer parameter and scaling the image files is known in the art as evident by Shen ¶0066-¶0067. Claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Shin, Brunton, Bader and Shen doesn’t teach, wherein the printer parameters include the dimensions of a printing bed, x-resolution, and y-resolution; (Shen teaches receiving printer parameter (alignment value), however it doesn't teach printer parameter to include the dimensions of a printing bed, x-resolution, and y-resolution. Greene in ¶0036 teaches, receiving one or more parameters that describe the capabilities of the 3D printer such as resolutions in the X, Y, and Z dimensions, and maximum sizes for each dimension)
Greene is an art in the area of interest as it teaches printing a three-dimensional part (see Abstract). A combination of Greene with Shin, Brunton, Bader and Shen would teach printer parameter to= include maximum size capability in each dimension (dimension of printing bed), x-resolution, and y-resolution. It would have been obvious to one of ordinary skill in the art before the effective filing date to include dimensions of a printing bed, x-resolution, and y-resolution in printer parameters. One would have been motivated to do so because by doing so printer's capabilities can be defined and a determination of what part of the part 3d printer is capable of forming could be understood, as taught by Greene in ¶0036.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et. al. (US20170360578A1) hereinafter Shin in view of Brunton et. al. (US20180117849A1) hereinafter Brunton and further in view of Bader et. al. (Making data matter: Voxel printing for the digital fabrication of data across scales and domains) hereinafter Bader and further in view of Britannica ("raster graphics". Encyclopedia Britannica. Encyclopedia Britannica Online <http://www.britannica.com/topic/raster-graphics>.)

Regarding claim 8,
Shin, Brunton and Bader doesn’t teach, The method of claim 1, wherein the format supporting transparency includes a GIF file format, a PNG file format, a BMP file format, a TIFF file format, or a JPEG 2000 file format. (Bader in page 6 section Volumes and Fig. 4. Volumetric data processing workflow and representative 3D-printed models from volumetric data sets teaches, “for every layer, a material description in raster file format is generated”. However, it doesn’t teach the raster file format is in one of the claimed formats. Britannica teaches, “Popular raster file formats include GIF (graphics interchange format) and JPEG (joint photographic experts group), which are lossy formats, and BMP (Windows bitmap) and TIFF (tagged image file format), which are lossless.”)
Britannica is an art in the area of interest as it teaches raster file formats. A combination of Britannica with Shin, Brunton and Bader would teach the raster file of Bader to include JPEG, BMP or TIFF file format. One would have been motivated to do so because JPEG, BMP or TIFF file formats are popular raster file formats.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et. al. (US20170360578A1) hereinafter Shin in view of Brunton et. al. (US20180117849A1) hereinafter Brunton and further in view of Nardi et. al. (US20140277669Al) hereinafter Nardi and further in view of Stankovic et. al. (4D flow imaging with MRI) hereinafter Stankovic.

Regarding claim 9,
Shin, Brunton and Bader teaches, The method of claim 1, wherein the medical imaging data further comprises radiographic images ((Shin in ¶0053 teaches imaging data includes using Xray Radiographs)
and wherein the 4D flow data represents blood flow (Shin in ¶0059 teaches imaging data from multiple modalities including photographs, ¶0099 teaches imaging data includes 4D MRI data related to blood flow within vessels)
Shin, Brunton and Bader doesn’t teach, and topological optimization data, (Although Shin teaches medical imaging data, it doesn't teach topological optimization data. Nardi teaches generating specification for fabricating a component using additive manufacturing. ¶0061 and Fig. 4 teaches receiving topology optimization data)
Nardi is an art in the area of interest as it teaches additive manufacturing. A combination of Nardi with Shin, Brunton and Bader would teach receiving topological optimization data of a structure to be fabricated. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Nardi with Shin, Brunton and Bader because by doing so an optimized design can be generated taking topology optimization into consideration. One would have been motivated to do so because by doing so one can maximize stiffness of a conceptual design as taught by Nardi in ¶0050.
Shin, Brunton, Bader and Nardi doesn't teach, and velocity. (Although Shin in ¶0099 teaches imaging data includes 4D MRI data that provides quantitative information related to blood flow within vessels. However, it doesn't teach velocity. Stankovic in Page 173 Section Introduction teaches 4D MRI includes three-directional velocity encoding)
Stankovic is an art in the area of interest as it teaches 4D flow imaging with MRI (Abstract). A combination of Stankovic with Shen, Shin and Nardi would teach that 4D flow MRI data includes velocity. Shin already teaches 4D MRI which includes quantitative information related to blood flow, however it doesn't explicitly teach velocity. Stankovic clarifies that 4D MRI is known to include velocity information. The combination is one of known elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116